Citation Nr: 0203652	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  97-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

The claims file contains a report of a rating decision dated 
in July 1996 wherein it was determined that the claims of 
entitlement to service connection for a chronic acquired 
gastrointestinal disorder to include gastroesophageal reflux, 
alleged ulcer, and alleged irritable bowel syndrome were not 
well grounded.

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO affirmed the 
determination previously entered.

In July 1997 the appellant requested a hearing before a 
Hearing Officer at the RO; however, in December 1997 she 
requested that her scheduled hearing be canceled.

In December 1997 the RO granted entitlement to service 
connection for gastroesophageal reflux disease and irritable 
bowel syndrome with assignment of a 10 percent evaluation 
effective January 9, 1996.  In June 2001 the RO increased the 
evaluation for the service-connected gastrointestinal 
disability to 30 percent effective January 9, 1996.


FINDINGS OF FACT

1.  Peptic ulcer disease was not shown in active service, 
demonstrated disabling to a compensable degree during the 
first post service year, nor shown by the post service 
medical documentation of record.

2.  The probative, competent medical evidence of record does 
not show that the appellant has peptic ulcer disease which 
has been linked to active service on any basis.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records contain no evidence or findings 
of peptic ulcer disease.

On file is a substantial quantity of private medical 
treatment reports referable to evaluations and examinations 
of the veteran during previous years.  These records are 
negative for any evidence or findings of peptic ulcer 
disease.

VA conducted a special gastrointestinal examination of the 
veteran in January 1997.  The examination concluded in a 
pertinent diagnosis of history of ulcer disease.

VA conducted a special gastrointestinal examination of the 
veteran in April 1998.  The report refers to a private upper 
gastrointestinal x-ray taken in 1991 which was negative for 
any frank ulceration.  Peptic ulcer disease was not found or 
diagnosed.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule dos not mean that any manifestation in service will 
permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings of a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease such as peptic 
ulcer disease to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.102, 43. 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under the laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001).

Analysis

Preliminary Matter Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete claim, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (West Supp. 2001).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  Following receipt of the veteran's application, the 
RO properly notified her of any information and medical or 
lay evidence necessary to substantiate the claim.  By virtue 
of multiple rating actions, issued through the pendency of 
this appeal, including the statement of the case, 
supplemental statement of the case, and associated 
correspondence, the veteran was given notice of the laws and 
regulations pertaining to service connection.

In addition, rationales were provided explaining why a 
favorable determination could not be made with respect to the 
claim of entitlement to service connection for peptic ulcer 
disease.  In doing so, the RO provided notice of what 
evidence was needed to substantiate the veteran's claim.  

Thus, the duty to notify has been sufficiently complied with.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The duty to assist has also been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by her as well as authorized by 
her to be obtained.

In particular, the RO has obtained the veteran's medical 
records.  Service records, 
and medical records contemporary with the veteran's service, 
have also been associated with the claims file.  A 
substantial quantity of private medical records are also 
associated with the claims file.

The veteran has been afforded two VA special gastrointestinal 
examinations pursuant to her claim of entitlement to service 
connection for peptic ulcer disease.  The examiners have 
reviewed the evidentiary record in this regard.

Neither the veteran nor her representative have identified 
the existence of any relevant evidence which has not already 
been requested and/or obtained by the RO.

Finally, the Board notes that additional VA examination or 
medical opinion is not required with respect to the service 
connection claim.  Neither is required because the 
evidentiary record is devoid of a finding of peptic ulcer 
disease either in service or post service.  As will be 
discussed below, the evidence of record does not establish 
that the veteran has a current disability diagnosed as peptic 
ulcer disease.  Therefore, further examination or medical 
opinion is not required.  See 38 U.S.C.A. § 5103A(d)(2).
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. § 5103 
and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29 
2001) (to be codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the present 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question of a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so, as have her representative at the RO 
and at the Board.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of her claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has said that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to asses the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for peptic ulcer disease.

Service connection is not warranted on any basis, presumptive 
or direct, because the probative evidence establishes that 
the veteran does not have peptic ulcer disease.  See Hickson, 
supra.

The record contains a previous VA medical examination finding 
of history of ulcer disease.  The Board does not find this 
diagnosis sufficient to establish that the veteran currently 
has peptic ulcer disease.  A diagnosis of peptic ulcer 
disease is not shown either in service, or post service.

Because the veteran has failed to establish proof of a 
current diagnosis or disability competently diagnosed as 
peptic ulcer disease, the Board finds that her claim of 
entitlement to service connection must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

In short, despite the veteran's contentions to the contrary 
that she should be granted service connection for peptic 
ulcer disease in view of her nervous stomach in and since 
service, the veteran is not shown to have had peptic ulcer 
disease in service, disabling to a compensable degree during 
the first post service year, or at any time after service.  
As the Board noted earlier, the RO granted service connection 
for gastroesophageal reflux disease and irritable bowel 
syndrome, and most recently increased the evaluation assigned 
for the variously diagnosed service-connected 
gastrointestinal disability.  In the absence of a showing of 
the existence of peptic ulcer disease, there exists no basis 
upon which to predicate a grant of entitlement to service 
connection.

The veteran's own opinions and statements that she has peptic 
ulcer disease are not competent evidence in this case.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).
Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has peptic ulcer disease linked to service 
on any basis.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for peptic ulcer disease.  
Gilbert, supra.


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

